DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/4/21.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashraf(US Publication 2006/0083893) in view of Conrad et al.(US Publication 2017/0306536).
Ashraf discloses a method of making an elastic sheet comprising heating and melting a  thermoplastic elastic resin, forming a film shape by discharging the resin in film form, cooling the film to a temperature at which it elastically deforms, stretching the elastic a desired amount, and laminating the stretched elastic to a base material.(Figure 1, [0038]-[0052])  The reference does not disclose extending the film at a temperature higher than the temperature where it elastically deforms.  Conrad et al. discloses it is known in the elastic arts to feed a film through a machine direction orienter to thin the film.[0066]  It would have been obvious to one of ordinary skill in the art at the time of filing to feed the film through a machine direction orienter to thin the elastic film after discharge onto the cooling roll since this allows orientation of the polymer in the film and thins the film, thus using least material.  While the reference does not disclose the temperature at which this occurs, orienting causes changes the polymer structure and thus is not a process that occurs below the elastic deformation temperature as below that temperature, the elastic would simply stretch and not have the polymer orient.  
Regarding claim 2, Ashraf shows applying a second base film onto the elastic such that the elastic is sandwiched between them.(Figure 2)
Regarding claim 3, Conrad et al. discloses the film is extended in multiple discrete operations, i.e. multiple steps where the stretching is changed.[0066]
Regarding claim 4, while the reference does not disclose changing the stretching ratio, it does disclose a range of stretching ratios.[0047]  It would have been obvious to one of ordinary skill in the art at the time of filing to change the stretching ratio when making different types of laminate since Ashraf discloses different stretching ratios can be used in the process.[0047]
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashraf and Conrad et  al. as applied to claim 1 above, and further in view of Amon et al.(US Publication 2009/0017297).
While Conrad et al. discloses using a machine direction orienter, it does not describe the specifics of that device.  Amon et a. discloses a machine direction orienter can have a plurality of rolls, including at least two which have decreasing temperatures in the machine direction.(100C, and 85C; [0044])  It would have been obvious to one of ordinary skill in the art at the time of filing to have the machine direction orienter have a plurality of rolls which cool the laminate down since Amon et al. shows this is the conventional structure of a machine direction orienter.[0044]
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or clearly suggest the cooling of  the film or strips made from the film varies along the width.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222.  The examiner can normally be reached on 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/            Primary Examiner, Art Unit 1746